Title: To James Madison from Thomas Jefferson, 22 November 1805
From: Jefferson, Thomas
To: Madison, James


          
            Nov. 22. 05.
          
          Will you be so good as to give this a severe correction both as to stile & matter, & as early a one as you can, because there remains little enough time to submit it to our brethren successively, to have copies made &c. Think also what documents it requires, & especially as to Spanish affairs. Before we promise a subsequent communication on that subject, it would be well to agree on it’s substance, form, and accompaniments, that we may not be embarrassed by promising too much.
        